Citation Nr: 1444890	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty from March 1985 to August 1985 and from January 2003 to January 2005.  She also had approximately 17 years of inactive service prior to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO).

In February 2012, the Board denied service connection for hypertension, a digestive disorder, claimed as gastroesophageal reflux disease (GERD), low back disorder, claimed as a low back injury with radiculopathy, and sexual dysfunction.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Remand (JMR), the Secretary and the Veteran's representative agreed to vacate and remand the Board's February 2012 decision.  

In January 2014, the Board remanded the above issues for additional development.  In a July 2014 rating decision, the RO thereafter granted the Veteran's claims of service connection for GERD, a low back disorder but not radiculopathy, and sexual dysfunction.  Therefore, these claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran has not been diagnosed with radiculopathy at any time during the pendency of the appeal.

2.  The evidence shows that the Veteran entered onto her second period of active duty with a diagnosis of hypertension.

3.  The evidence shows that the Veteran was not provided with an examination on her entry onto her second period of active duty.

4.  The most probative evidence of record shows that the Veteran's pre-existing hypertension was not aggravated by her second period of active duty.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for radiculopathy are not met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013). 

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that the RO's letters dated in February 2007, September 2009, February 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) requirements.  Although not entirely satisfied prior to the initial adjudication of the claims, subsequent readjudication of the claims in the July 2014 supplemental statement of the case, "cures" any timing problem associated with the notice she was provided.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, reserve component records, records from West Florida Medical Center, and records from the Florida VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).

In this regard, the RO was able to obtain from the Veteran, the National Personnel Records Center (NPRC), and her reserve component at least partial copies of her service and reserve component treatment records.  In November 2006, the RO found that her reserve records from April 2000 to January 2005 were not available.  The Veteran was thereafter notified of this fact.  Therefore, the Board finds that VA adjudication of the current appeal may go forward without an additional request for these records.  

The Veteran was provided with VA examinations in February 2007 and March 2014.  Moreover, the Board finds these examinations when taken together are adequate to adjudicate the claims.  The Board also finds that the post-remand VA examination substantially complies with the January 2013 JMR and the January 2014 remand.  The examiners provided opinions as to whether the Veteran had a current diagnosis of radiculopathy, whether her hypertension was caused by military service, whether hypertension pre-existed her second period of active duty, and whether hypertension was aggravated by her second period of active duty which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable Laws and Regulations

The Veteran contends that she has radiculopathy because of her service-connected low back disability and her hypertension, which preexisted her second period of active duty, was aggravated by that service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, these presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

Service connection may also be granted where disability is aggravated by, or is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must thereafter determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); See also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Evidence and Analysis

Service treatment records (STRs) relating to the Veteran's first period of active duty (March 1985 to August 1985) are negative for complaints, diagnoses, or treatment for radiculopathy and/or hypertension.  On examination in January 1985 her blood pressure was 116/70.

Medical treatment records relating to the period between the Veteran's two periods of active duty (i.e., the period from August 1985 to January 2003), some from her Army Reserve unit, include a Report of Medical History in February 1989 in which she denied a history of high or low blood pressure.  She likewise did not complain of a history of radiculopathy.  On examination at that time, her heart, neurological system, and vascular system were normal.  Thereafter, in July 1990 the Veteran reported having been recently put on blood pressure medication.  A Report of Medical Examination in April 1992 notes that hypertension had been discovered approximately 3 years earlier (i.e., approximately 1989).  On examination her blood pressure was 142/90.  A September 1992 treatment record reported that the Veteran's assessment's included hypertension.  Similarly, an April 1994 treatment record documented the Veteran's complaints and treatment for hypertension.  A March 1997 Report of Medical History noted a history of high or low blood pressure.  On examination her blood pressure was 110/80.  A November 1996 treatment record she reported a history of high blood pressure.  

In June 1997 she was involved in an automobile accident and sustained injuries to the cervical spine for which she requested a permanent profile from her Army Reserve unit; although the primary injury was to the cervical spine the post-accident diagnoses included myofascial pain syndrome, myofasciitis and cervical, thoracic and lumbar (CT&L) sprain/strain.  In a Report of Medical History in April 2000 she endorsed a history of high blood pressure and recurrent back pain.  On examination her blood pressure was 115/82.  In March 2001 she reported in an Annual Medical Certificate that she had medical problems including high blood pressure.  In November 2002 she was noted as having high blood pressure under control with medication.

STRs relating to the Veteran's second period of active duty (January 2003 to January 2005) include an January 2003 pre-deployment health assessment in which she identified current health concerns of high blood pressure and low back pain.  When seen in April 2003, her blood pressure was 138/78 on one occasion and 120/70 on another occasion.  At a June 2003 examination she reported a history of high blood pressure.  She was treated in June 2003 for new onset of back pain unrelated to any specific trauma and was placed on a light duty profile (no lifting).  August 2003 to November 2003 physical therapy records documents the Veteran treatment for low back pain with radiating pain diagnosed as lumbar radiculopathy.  An August 2003 treatment record noted the Veteran's history of high blood pressure.  When seen in February 2004, her blood pressure was 135/87.  In March 2004 she complained of low back pain after carrying heavy loads of barbed wire and was placed on temporary light duty profile.  Also in March 2004, her blood pressure was 140/80.  A March 2004 magnetic resonance imaging evaluation (MRI) conducted because of complaints of low back pain radiating down the right leg thereafter showed a mild disc bulge at L4-L5 with mild neuroforaminal narrowing.  In April 2004 she was treated for low back pain with radiculopathy to both legs, allegedly since an injury in July 2003.  In May 2004 she complained of a persistent ache in her lower back after a fall on the flight line; the clinical impression was history of low back pain with radiculopathy.  The assessment was herniated nucleus pulposus with intermittent radiculopathy.  Another May 2004 treatment record as well as a June 2004 treatment record once again documented the Veteran's complaints and treatment for elevated blood pressure and a need to reorder her medication and/or concerns about her medication working.  When seen in July 2004, her blood pressure was 141/81.  July 2004 and August 2004 treatment notes from Emerald Coast Pain Physicians show impressions of lumbar intervertebral disc disease at L4-5, lumbar facet joint disease, and lumbar spondylosis.  When seen in August 2004 her blood pressure was 127/69 and in October 2004 it was 138/78.  At a November 2004 examination the Veteran reported a problem with low back pain and high blood pressure.  A treatment record in November 2004 continued to show her complaints and treatment for hypertension.  Also when seen in November 2004, her blood pressure was 134/78.  In a post-deployment health assessment in December 2004 she endorsed history of, among other things, back pain.  

Medical treatment records after the Veteran's second period of active duty include one from May 2005 in which she reported her hypertension was running high while on active duty.  They also include a June 2005 treatment note from The Women's Group that noted that she was currently on medication for hypertension and for back pain.  Thereafter, a November 2005 treatment record documented her continued complaints and treatment for hypertension.

"Buddy statements" from First Sergeant W.N. and Staff Sergeant D.R., both received in October 2006, attest that the Veteran was injured on two occasions during her second period of active duty.  On the first instance she injured her leg and back and on the second instance she injured her back.  

Treatment records from West Florida Medical Center show the Veteran presented in October 2006 complaining of neck and low back pain.  The Veteran described previous accidents related to a motor vehicle accident and tripping over rope.  An October 2006 MRI of the lumbar spine showed a small disc bulge at L3 through L4 but without evidence of foraminal stenosis; otherwise the MRI was essentially normal.  On follow-up in November 2006, the clinical impression was low back and lumbar facet spondylosis.  

In November 2006, the Veteran was treated by a private medical provider for hypertension.

In a January 2007 private psychiatric evaluation, the Veteran reported a history of two low back injuries while on active duty with her having a problem with leg weakness following her second injury in July 2002.   

In a January 2007 VA treatment record, the Veteran notified her provider that she had a 10-15 year history of high blood pressure and a 4-year history of low back pain.  Also in January 2007, while a VA treatment record diagnosed sciatica the neurological examination conducted in support of that diagnosis was normal.  Subsequent September 2007 and December 2007 neurological examinations, in connection with a cervical spine disability, also did not report any adverse neurological findings related to her service-connected low back disability.  

The Veteran had a VA examination in February 2007, performed by an examiner who reviewed the claims file.  As to the low back and/or radiculopathy, the Veteran complained of an aching low back pain with occasional sharp pains into the right SI joint one time a week and lasting one to two days but with no weakness, numbness, or bladder/bowel incontinence.  Historically, the Veteran's October 2006 MRI revealed a small disk bulge at L3-4 without foraminal or spinal stenosis and otherwise being normal.  X-ray showed degenerative changes in the lower thoracic spine but an unremarkable lumbar spine.  Neurological examination of the lower extremities was +2/4 deep tendon reflexes; no muscle atrophy; normal and bilaterally equal sensation to pinprick and light touch; and normal toe, heel, and heel to toe walking.  It was opined that there was no objective findings of radiculopathy.  As to hypertension, the February 2007 examiner noted that the Veteran had approximately a 10 year history of hypertension and the first record of her treatment is in 1989.  The examiner also diagnosed essential hypertension, pre-existed military service, and without residuals. 

The Veteran had a VA neurological examination in December 2009, performed by an examiner who reviewed the claims file.  At this time, the Veteran neither complained of radiculopathy and the examiner did not diagnose radiculopathy.  In fact, the examiner reported that her deep tendon reflexes were +2/4, there was no muscle atrophy, and her strength testing was normal.

The Veteran was afforded a VA examination in March 2014 to obtain opinions as to the diagnosis or origins of any radiculopathy and hypertension.  At this time the examiner reviewed the record on appeal and the examination report included detailed citation to the above summarized medical evidence.  As to the radiculopathy the examiner thereafter reported that, while the Veteran's low back had degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and scoliosis, neurological examination of her lower extremities was normal with 2+ knee and ankle deep tendon reflexes and normal light touch.  The examiner thereafter opined that the claimant did not have radiculopathy.  

As to hypertension, the examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to the hypertension.  It was also opined that it is less likely as not caused by or a result of active duty periods because hypertension was diagnosed in between active duty periods.  The examiner also opined that the preponderance of the medical evidence does not support aggravation of this condition beyond its natural progression by that second period of active duty service.

a.  Radiculopathy

As to the claim of service connection for radiculopathy, the Board recognizes that service treatment records from the Veteran's second period of active duty documented her complaints and treatment for radiculopathy.  See service treatment records dated August 2003 to November 2003; April 2004; and May 2004.  The Board also notes that her March 2004 MRI showed a mild disc bulge at L4-L5 with mild neuroforaminal narrowing.  Furthermore, the Board acknowledges the fact the Veteran is competent to report on what she can feel, such as pain and numbness radiating down her legs, because this comes to her through her own senses.  See Davidson, supra. 

However, the voluminous post-service medical records, including the February 2007 and March 2014 VA examinations, are thereafter negative for a diagnosis of radiculopathy.  Given the post service absence of the claimed disability, there is no reasonable basis for awarding service connection.  

In reaching the above conclusion, the Board has not overlooked the fact that the Veteran and her representative as lay persons are competent to report on the claimant's observable symptoms, radiating pain and numbness, because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra; Buchanan, supra.  However, the Board finds that they are not competent to provide a diagnosis of radiculopathy because such an opinion requires medical expertise which they do not have.  Id.  

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for radiculopathy must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.306; 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (service connection may also be granted where disability is proximately due to or the result of already service-connected disability); also see McClain, supra; Hickson, supra.  

b.  Hypertension

As to the claim of service connection for hypertension, on review of the evidence above the Board finds that it was not shown during the first period of active service; rather, it became manifest in 1989 between the first and second periods of active service.  38 C.F.R. § 3.303(a).  Moreover, there is no indication that it was present to a compensable degree during the first year after the Veteran's first discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  Likewise, the Veteran does not claim and the record does not show that her current hypertension started on her first period of active duty and continued to the current time.  38 C.F.R. § 3.303(b).  Similarly, there is no credible evidence showing that the Veteran's current hypertension is due to her first period of military service.  Therefore, the Board finds that the claim of service connection for hypertension due to the Veteran's first period of military service is denied.

As to the Veteran's second period of active duty, the Board notes that there was no examination at entry.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based for the presumption of soundness to attach.  Absent an entrance examination here, it does not attach.  

In any case, the Board notes that the above record clearly documents the Veteran's complaints and treatment for hypertension since approximately 1989, over a decade before her 2003 entry onto her second period of active duty.  Therefore, the Board finds that the Veteran entered onto her second period of active duty with a diagnosis of hypertension.  Accordingly, the Board finds that the current appeal turns on the question of whether there is evidence that the Veteran's pre-existing hypertension was aggravated by her second period of active duty.  See 38 U.S.C.A. §§ 1111, 1132, 1153.

In this regard, the Veteran's service treatment records from her second period of active duty document complaints and treatment for hypertension.  Similarly, the post-service record, starting shortly after her separation from her second period of active duty in 2005, also document the Veteran complaints and treatment for hypertension including her lay claims that her blood pressure was running high while on active duty.

However, the VA examiner in February 2007 opined that the Veteran's preexisting hypertension had no residuals.  Likewise, the VA examiner in March 2014 opined that the preponderance of the medical evidence does not support aggravation of hypertension beyond its natural progression by her second period of active duty service.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, the Board finds that they are consistent with the blood pressure readings during the Veteran's second period of service which do not show increased severity during such service, and do not show symptoms associated with increased hypertension during service.  See Bloom, supra.  Furthermore, while the Veteran and her representative claim otherwise, the Board does not find their opinions probative because they do not have the required medical expertise.  See Davidson, supra.  

The Board finds that the above medical evidence, when taken together, shows that the Veteran's pre-existing hypertension was not aggravated by her second period of active duty.  Accordingly, the Board finds that the claim must be denied. 



ORDER

Service connection for radiculopathy is denied.

Service connection for hypertension is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


